EXHIBIT 10.18
 
PREMIER BIOMEDICAL, INC.


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“THE ACT”), OR THE SECURITIES LAWS OF
ANY STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION
OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE
REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.


Premier Director’s Warrant No. [insert]


COMMON STOCK PURCHASE WARRANT


THIS IS TO CERTIFY that, for value received, [insert], an individual, or his
assigns (the “Holder”) is entitled, subject to the terms and conditions set
forth herein, to purchase from Premier Biomedical, Inc., a Nevada corporation
(the “Company”) up to [insert] ([insert]) fully paid and nonassessable shares of
common stock of the Company (the “Warrant Securities”) at the initial price of
$1.45 per share but subject to adjustment as provided in Section 4 below, (the
“Exercise Price”), upon payment by cashier’s check or wire transfer of the
Exercise Price for such shares of the Common Stock to the Company at the
Company’s offices.


1.           Exercisability.


(A)  General Exercisability. Subject to the vesting schedule in Section 2,
below, this Warrant may be exercised between the date hereof and seven (7) years
thereafter, by presentation and surrender hereof to the Company of a notice of
election to purchase duly executed and accompanied by payment by check or wire
transfer of the Exercise Price, or election to utilize the provisions of Section
1(B).


(B)  Cashless Conversion of Warrants. Notwithstanding any provisions herein to
the contrary, the Holder may convert this Warrant into that number of shares of
the Company’s common stock by surrender of this Warrant at the principal office
of the Company together with the properly endorsed form of election to purchase
in which event the Company shall issue to the holder hereof a number of shares
of the Company’s common stock computed using the following formula:


 
1

--------------------------------------------------------------------------------

 
 
X = Y (A-B)
A
 

Where       X = the number of shares of the Company’s common stock to be issued
to the holder hereof         Y = the number of shares of the Company’s common
stock purchasable under the Warrant or, if only a portion of the Warrant is
being exercised, the portion of the Warrant being canceled (at the date of such
calculation)         A = the fair market value of one share of the Company’s
common stock (at the date of such calculation)         B = the Exercise Price

 
All references herein to an “exercise” of the Warrant shall include a conversion
pursuant to this Section. For the purposes of the above calculation, the Fair
Market Value of one share of the Company’s common stock as of a particular date
shall mean:


(a)  If traded on a securities exchange or the NASDAQ National Market, the Fair
Market Value shall be deemed to be the closing price of the common stock of the
Company on such exchange or market on the date in question. If there is no
closing selling price for such common stock on the date in question, then the
fair market value shall be the closing selling price on the last preceding date
for which such a quotation exists;


(b)  If actively traded over-the-counter, the Fair Market Value shall be deemed
to be the closing bid price of the common stock of the Company on the date in
question. If there is no closing selling price for such common stock on the date
in question, then the fair market value shall be the closing selling price on
the last preceding date for which such a quotation exists;


(c)  If the Company’s common stock is traded on multiple platforms, the Board of
Directors of the Company shall determine the primary market for such common
stock; and


(d)  If there is no active public market, the “Fair Market Value” shall be the
value thereof, as determined in good faith by the Company’s Board of Directors
after taking into account such factors as the Board of Directors of the Company
shall deem appropriate.


A stock certificate representing the appropriate number of shares of the common
stock shall be delivered to the holder hereof within five (5) business days
following the date of exercise.


 
2

--------------------------------------------------------------------------------

 
 
2.           Vesting Schedule. This Warrant shall vest according to the
following schedule:


(A)  One-half (1/2) of the warrants will vest on January 15, 2013, subject to
the condition that Holder is a member of the Company’s Board of Directors on
such date; and
 
(B)  One-half (1/2) of the warrants will vest on June 15, 2013, subject to the
condition that Holder is a member of the Company’s Board of Directors on such
date.


Upon termination of Holder’s service as a member of the Company’s Board of
Directors, for any reason or for no reason at all, the non-vested warrants shall
terminate immediately.


3.           Manner of Exercise. In case of the purchase of less than all the
Warrant Securities, the Company shall cancel this Warrant upon the surrender
hereof and shall execute and deliver a new warrant of like tenor for the balance
of the Warrant Securities. Upon the exercise of this Warrant, the issuance of
certificates for securities, properties or rights underlying this Warrant shall
be made forthwith (and in any event within three (3) business days thereafter)
without charge to the Holder including, without limitation, any tax that may be
payable in respect of the issuance thereof: provided, however, that the Company
shall not be required to pay any tax in respect of income or capital gain of the
Holder.


If and to the extent this Warrant is exercised, in whole or in part, the Holder
shall be entitled to receive a certificate or certificates representing the
Warrant Securities so purchased, upon presentation and surrender to the Company
of the form of election to purchase attached hereto duly executed, and
accompanied by payment of the purchase price.


4.           Adjustment in Number of Shares.


(A)  Adjustment for Reclassifications. In case at any time or from time to time
after the issue date the holders of the Common Stock of the Company (or any
shares of stock or other securities at the time receivable upon the exercise of
this Warrant) shall have received, or, on or after the record date fixed for the
determination of eligible stockholders, shall have become entitled to receive,
without payment therefore, other or additional stock or other securities or
property (including cash) by way of stock split, spin-off, reclassification,
combination of shares or similar corporate rearrangement (exclusive of any stock
dividend of its or any subsidiary’s capital stock), then and in each such case
the Holder of this Warrant, upon the exercise hereof as provided in Section 1,
shall be entitled to receive the amount of stock and other securities and
property which such Holder would hold on the date of such exercise if on the
issue date he had been the holder of record of the number of shares of Common
Stock of the Company called for on the face of this Warrant and had thereafter,
during the period from the issue date, to and including the date of such
exercise, retained such shares and/or all other or additional stock and other
securities and property receivable by him as aforesaid during such period,
giving effect to all adjustments called for during such period. In the event of
any such adjustment, the Exercise Price shall be adjusted proportionally.


 
3

--------------------------------------------------------------------------------

 
 
(B)  Adjustment for Reorganization, Consolidation, Merger. In case of any
reorganization of the Company (or any other corporation the stock or other
securities of which are at the time receivable on the exercise of this Warrant)
after the issue date, or in case, after such date, the Company (or any such
other corporation) shall consolidate with or merge into another corporation or
convey all or substantially all of its assets to another corporation, then and
in each such case the Holder of this Warrant, upon the exercise hereof as
provided in Section 1 at any time after the consummation of such reorganization,
consolidation, merger or conveyance, shall be entitled to receive, in lieu of
the stock or other securities or property to which such Holder would be entitled
had the Holder exercised this Warrant immediately prior thereto, all subject to
further adjustment as provided herein; in each such case, the terms of this
Warrant shall be applicable to the shares of stock or other securities or
property receivable upon the exercise of this Warrant after such consummation.


5.           No Requirement to Exercise. Nothing contained in this Warrant shall
be construed as requiring the Holder to exercise this Warrant prior to or in
connection with the effectiveness of a registration statement.


6.           No Stockholder Rights. Unless and until this Warrant is exercised,
this Warrant shall not entitle the Holder hereof to any voting rights or other
rights as a stockholder of the Company, or to any other rights whatsoever except
the rights herein expressed, and, no dividends shall be payable or accrue in
respect of this Warrant.


7.           Piggyback Registration Rights. If the Company, at any time,
proposes to conduct an offering of its securities so as to register any of its
securities under the Securities Act of 1933 (the “Act”), including under an S-1
Registration Statement or otherwise, the Company will at such time give written
notice to the Holder of its intention so to do. If the offering being registered
includes an underwriter, then subject to the approval of the underwriters, and
upon the written request of the Holder, given within 10 days after receipt of
any such notice, the Company will use its best efforts to cause the common stock
underlying the exercise of the Warrants to be registered under the Act (with the
securities which we are proposing to register).


8.           Exchange. This Warrant is exchangeable upon the surrender hereof by
the Holder to the Company for new warrants of like tenor representing in the
aggregate the right to purchase the number of Warrant Securities purchasable
hereunder, each of such new warrants to represent the right to purchase such
number of Warrant Securities as shall be designated by the Holder at the time of
such surrender.


Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant, and, in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to it and
reimbursement to the company of all reasonable expenses incidental thereto, and
upon surrender and cancellation hereof, if mutilated, the Company will make and
deliver a new warrant of like tenor and amount, in lieu hereof.


 
4

--------------------------------------------------------------------------------

 
 
9.           Elimination of Fractional Interests. The Company shall not be
required to issue certificates representing fractions of securities upon the
exercise of this Warrant, nor shall it be required to issue scrip or pay cash in
lieu of fractional interests. All fractional interests shall be eliminated by
rounding any fraction up to the nearest whole number of securities, properties
or rights receivable upon exercise of this Warrant.


10.         Reservation of Securities. The Company shall at all times reserve
and keep available out of its authorized shares of Common Stock or other
securities, solely for the purpose of issuance upon the exercise of this
Warrant, such number of shares of Common Stock or other securities, properties
or rights as shall be issuable upon the exercise hereof. The Company covenants
and agrees that, upon exercise of this Warrant and payment of the Principal
Value, all shares of Common Stock and other securities issuable upon such
exercise shall be duly and validly issued, fully paid, non-assessable and not
subject to the preemptive rights of any stockholder.


11.         Notices to Holder. If at any time prior to the expiration of this
Warrant or its exercise, any of the following events shall occur:


(a)  the Company shall take a record of the holders of any class of its
securities for the purpose of entitling them to receive a dividend or
distribution payable otherwise than in cash, or a cash dividend or distribution
payable otherwise than out of current or retained earnings, as indicated by the
accounting treatment of such dividend or distribution on the books of the
Company; or


(b)  the Company shall offer to all the holders of a class of its securities any
additional shares of capital stock of the Company or securities convertible into
or exchangeable for shares of capital stock of the Company, or any option or
warrant to subscribe therefor; or


(c)  a dissolution, liquidation or winding up of the Company (other than in
connection with a consolidation or merger) or a sale of all or substantially all
of its property, assets and business as an entirety shall be proposed.


then, in any one or more said events, the Company shall give written notice of
such event to the Holder at least fifteen (15) days prior to the date fixed as a
record date or the date of closing the transfer books for the determination of
the stockholder entitled to such dividend, distribution, convertible or
exchangeable securities or subscription rights, or entitled to vote on such
proposed dissolution, liquidation, winding up or sale. Such notice shall specify
such record date or the date of closing the transfer books, as the case may be.


12.         Transferability. This Warrant may not be transferred or assigned by
the Holder without prior approval by the Company, which the Company may withhold
in its sole discretion.


 
5

--------------------------------------------------------------------------------

 
 
13.         Informational Requirements. The Company will transmit to the Holder
such information, documents and reports as are generally distributed to
stockholders of the Company concurrently with the distribution thereof to such
stockholders.


14.         Notice. Notices to be given to the Company or the Holder shall be
deemed to have been sufficiently given if delivered personally or sent by
overnight courier or messenger, or by facsimile transmission. Notices shall be
deemed to have been received on the date of personal delivery or facsimile
transmission. The address of the Company and of the Holder shall be as set forth
in the Company’s books and records.


15.         Consent to Jurisdiction and Service. The Company consents to the
jurisdiction of any court of the State of Florida, and of any federal court
located in Florida, in any action or proceeding arising out of or in connection
with this Warrant. The Company waives personal service of any summons, complaint
or other process in connection with any such action or proceeding and agrees
that service thereof may be made at the location provided in Section 14 hereof,
or, in the alternative, in any other form or manner permitted by law. Pasco
County, Florida shall be proper venue.


16.         Successors. All the covenants and provisions of this Warrant shall
be binding upon and inure to the benefit of the Company, the Holder and their
respective legal representatives, successors and assigns.


17.         Attorneys Fees. In the event the Investors or any holder hereof
shall refer this Warrant to an attorney to enforce the terms hereof, the Company
agrees to pay all the costs and expenses incurred in attempting or effecting
collection hereunder, including reasonable attorney's fees, whether or not suit
is instituted.


18.         Governing Law. THIS WARRANT SHALL BE GOVERNED, CONSTRUED AND
INTERPRETED UNDER THE LAWS OF THE STATE OF FLORIDA, WITHOUT GIVING EFFECT TO THE
RULES GOVERNING CONFLICTS OF LAW.


[remainder of page intentionally left blank, signature page to follow]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by the
signature of its President and to be delivered in Port Richey, Florida.
 
 
Dated: September 28, 2012
 
Premier Biomedical, Inc.,
     
a Nevada corporation
                     
By:  William A. Hartman
     
Its:  President and Chief Executive Officer
         
Acknowledged:
                     
[insert]
     



 
7

--------------------------------------------------------------------------------

 
 
[FORM OF ELECTION TO PURCHASE]


Date: _________________


PREMIER BIOMEDICAL, INC.
Attn:           President


Ladies and Gentlemen:


o The undersigned hereby elects to exercise the warrant issued to it by Premier
Biomedical, Inc. (the “Company”) pursuant to the Common Stock Purchase Warrant
Agreement between the Company and ______________, dated ________ (the “Warrant
Agreement”) and to purchase thereunder ___________ (________) shares of Common
Stock of the Company (the “Shares”) at a purchase price of One Dollar Forty Five
Cents ($1.45) per share or an aggregate purchase price of _______________
Dollars ($_______) (the “Purchase Price”).


o The undersigned hereby elects under the provision set forth in Section 1(B) of
the Warrant Agreement to make a net exercise of the Warrant as to __________
shares.


Pursuant to the terms of the Warrant Agreement the undersigned has delivered the
aggregate Purchase Price herewith in full in cash or by certified check or wire
transfer, if applicable. The certificate(s) or other instruments for such shares
shall be issued in the name of the undersigned or as otherwise indicated below.


 

  Signature:       [name]       [address]    

 
 
 
8

--------------------------------------------------------------------------------

                                 